Exhibit 10.6

NUANCE COMMUNICATIONS, INC.
(FORMERLY KNOWN AS SCANSOFT, INC.)
1995 DIRECTORS’ STOCK PLAN
(As amended November 13, 2013)
1.Purposes of the Plan. The purposes of this Directors’ Stock Plan are to
attract and retain the best available personnel for service as Directors of the
Company, to provide additional incentive to the Outside Directors of the Company
to serve as Directors, and to encourage their continued service on the Board.
2.Definitions. As used herein, the following definitions shall apply:
(a)“Award” shall mean, individually or collectively, a grant under the Plan of
Options or Stock Purchase Rights.
(b)“Board” shall mean the Board of Directors of the Company.
(c)“Code” shall mean the Internal Revenue Code of 1986, as amended.
(d)“Common Stock” shall mean the common stock of the Company, par value $0.001
per share.
(e)“Company” shall mean Nuance Communications, Inc. (formerly known as ScanSoft,
Inc.), a Delaware corporation.
(f)“Continuous Status as a Director” shall mean the absence of any interruption
or termination of service as a Director.
(g)“Director” shall mean a member of the Board.
(h)“Employee” shall mean any person, including officers and directors, employed
by the Company or any Parent or Subsidiary of the Company. The payment of a
director’s fee by the Company shall not be sufficient in and of itself to
constitute “employment” by the Company.
(i)“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
(j)“Option” shall mean a nonstatutory stock option (i.e., an option that is not
intended to qualify as an incentive stock option under Section 422 of the Code)
granted pursuant to the Plan.
(k)“Optioned Stock” shall mean the Common Stock subject to an Option.
(l)“Optionee” shall mean an Outside Director who receives an Option.
(m)“Outside Director” shall mean a Director who is not an Employee.
(n)“Parent” shall mean a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.



--------------------------------------------------------------------------------



(o)“Participant” shall mean the holder of an outstanding Award, which shall
include an Optionee.
(p)“Plan” shall mean this 1995 Directors’ Stock Plan, as amended and restated.
(q)“Restricted Stock Purchase Agreement” shall mean a written agreement between
the Company and an Outside Director evidencing the terms and restrictions
applying to stock purchased under a Stock Purchase Right.
(r)“Stock Purchase Right” means the right to purchase Shares pursuant to Section
9 of the Plan.
(s)“Share” shall mean a share of the Common Stock, as adjusted in accordance
with Section 11 of the Plan.
(t)“Subsidiary” shall mean a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.Stock Subject to the Plan. Subject to the provisions of Section 11 of the
Plan, the maximum aggregate number of Shares which may be optioned and/or sold
under the Plan is 2,320,000 Shares of Common Stock. The Shares may be
authorized, but unissued, or reacquired Common Stock. If any outstanding Award
for any reason expires or is terminated or canceled without having been
exercised or settled in full, or if Shares acquired pursuant to an Award subject
to forfeiture or repurchase are forfeited or repurchased by the Company, the
Shares allocable to the terminated portion of such Award or such forfeited or
repurchased Shares shall again be available for grant under the Plan. The Shares
may be authorized, but unissued, or reacquired Common Stock.
4.Administration of and Grants of Awards under the Plan.
(a)Administrator. Except as otherwise required herein, the Plan shall be
administered by the Board.
(b) Procedure for Grants Prior to March 31, 2006. All grants of Options
hereunder shall be automatic and nondiscretionary and shall be made strictly in
accordance with the following provisions:
(i)No person shall have any discretion to select which Outside Directors shall
be granted Options or to determine the number of Shares to be covered by Options
granted to Outside Directors.
(ii)Each Outside Director shall be automatically granted an Option to purchase
Shares (the “First Option”) as follows: (A) with respect to persons who are
Outside Directors on the effective date of this Plan, as determined in
accordance with Section 6 hereof, 20,000 shares on such effective date, and (B)
with respect to any other Outside Director, on June 27, 2001, the plan was
amended to increase to initial grant from 20,000 shares to 50,000 shares on the
date on which such person first becomes an Outside Director, whether through
election by the shareholders of the Company or appointment by the Board of
Directors to fill a vacancy.



--------------------------------------------------------------------------------



(iii)After the First Option has been granted to an Outside Director, such
Outside Director shall thereafter be automatically granted an Option to purchase
5,000 Shares (a “Subsequent Option”) on January 1 of each year, with the first
such grant being made on January 1, 1997, provided that, on such date, he or she
shall have served on the Board for at least six (6) months prior to the date of
such Annual Meeting. The plan was amended on June 27, 2001 to increase the
subsequent option from 5,000 shares to 15,000 shares.
(iv)Each Outside Director that was an Outside Director on January 23, 2001 was
automatically granted an Option to purchase 40,000 Shares.
(v)Notwithstanding the provisions of subsections (ii) and (iii) hereof, in the
event that a grant would cause the number of Shares subject to outstanding
Options plus the number of Shares previously purchased upon exercise of Options
to exceed the total number of Shares authorized for issuance pursuant to this
Plan, then each such automatic grant shall be for that number of Shares
determined by dividing the total number of Shares remaining available for grant
by the number of Outside Directors receiving an Option on such date on the
automatic grant date. Any further grants shall then be deferred until such time,
if any, as additional Shares become available for grant under the Plan through
action of the shareholders to increase the number of Shares which may be issued
under the Plan or through cancellation or expiration of Options previously
granted hereunder.
(vi)Notwithstanding the provisions of subsections (ii) and (iii) hereof, any
grant of an Option made before the Company has obtained shareholder approval of
the Plan in accordance with Section 17 hereof shall be conditioned upon
obtaining such shareholder approval of the Plan in accordance with Section 17
hereof.
(vii)The terms of each First Option granted hereunder shall be as follows:
(A)The First Option shall be exercisable only while the Outside Director remains
a Director of the Company, except as set forth in Section 9 hereof.
(B)The exercise price per Share shall be 100% of the fair market value per Share
on the date of grant of the First Option, determined in accordance with Section
8 hereof.
(C)The First Option shall become exercisable in installments cumulatively as to
25% of the Shares subject to the First Option on each of the first, second,
third and fourth anniversaries of the date of grant of the Option.
(viii)The terms of each Subsequent Option granted hereunder shall be as follows:
(A) The Subsequent Option shall be exercisable only while the Outside Director
remains a Director of the Company, except as set forth in Section 9 hereof.
(B)The exercise price per Share shall be 100% of the fair market value per Share
on the date of grant of the Subsequent Option, determined in accordance with
Section 8 hereof.



--------------------------------------------------------------------------------



(C)The Subsequent Option shall become exercisable as to one hundred percent
(100%) of the Shares subject to the Subsequent Option on the first anniversary
of the date of grant of the Subsequent Option.
(c)Procedure for Grants After March 31, 2006. All grants of Stock Purchase
Rights hereunder shall be automatic and nondiscretionary and shall be made
strictly in accordance with the following provisions:
(i)No person shall have any discretion to select which Outside Directors shall
be granted Stock Purchase Rights or to determine the number of Shares to be
covered by Stock Purchase Rights granted to Outside Directors.
(ii)Each Outside Director shall be automatically granted a Stock Purchase Right
for 30,000 Shares (the “First Stock Purchase Right”) on the date on which such
person first becomes an Outside Director (other than directors who become
Outside Directors solely as a result of the termination of their employment with
the Company), whether through election by the shareholders of the Company or by
appointment by the Board of Directors to fill a vacancy.
(iii)After the First Stock Purchase Right has been granted to an Outside
Director, such Outside Director shall thereafter be automatically granted
additional Stock Purchase Rights for 15,000 Shares (a “Subsequent Stock Purchase
Right”) on January 1 of each year, with the first such grant being made on
January 1, 2007, provided that, on such date, he or she shall have served on the
Board for at least six (6) months prior to the grant date.
(iv)Notwithstanding the provisions of subsections (ii) and (iii) hereof, in the
event that a grant would cause the number of Shares subject to outstanding
Awards plus the number of Shares previously purchased upon exercise of Options
or issued pursuant to Stock Purchase Rights to exceed the total number of Shares
authorized for issuance pursuant to this Plan, then each such automatic grant
shall be for that number of Shares determined by dividing the total number of
Shares remaining available for grant by the number of Outside Directors
receiving a Stock Purchase Right on such automatic grant date. Any further
grants shall then be deferred until such time, if any, as additional Shares
become available for grant under the Plan through action of the shareholders to
increase the number of Shares which may be issued under the Plan or through
cancellation or expiration of Awards previously granted hereunder.
(v)Notwithstanding the provisions of subsections (ii) and (iii) hereof, any
grant of an Award made before the Company has obtained shareholder approval of
the Plan in accordance with Section 17 hereof shall be conditioned upon
obtaining such shareholder approval of the Plan in accordance with Section 17
hereof.
(vi)The terms of each Stock Purchase Right granted hereunder shall be as
follows:
(A)The purchase price per Share shall be $0.001 per Share.
(B)Each Stock Purchase Right shall become vested in installments cumulatively as
to 1/3 of the Shares subject to the Stock Purchase Right on each of the first,
second and third anniversaries of the date of grant of the Stock Purchase Right.



--------------------------------------------------------------------------------



(C)The Restricted Stock Purchase Agreement shall grant the Company a repurchase
option exercisable upon the voluntary or involuntary termination of the Outside
Director’s service with the Company for any reason (including death or
Disability, subject to the provisions of Section 9). The purchase price for
Shares repurchased pursuant to the Restricted Stock Purchase Agreement shall be
the original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company.
(d)Powers of the Board. Subject to the provisions and restrictions of the Plan,
the Board shall have the authority, in its discretion: (i) to determine, upon
review of relevant information and in accordance with Section 8(b) of the Plan,
the fair market value of the Common Stock; (ii) to determine the exercise price
per share of Options to be granted, which exercise price shall be determined in
accordance with Section 8(a) of the Plan; (iii) to interpret the Plan; (iv) to
prescribe, amend and rescind rules and regulations relating to the Plan; (v) to
authorize any person to execute on behalf of the Company any instrument required
to effectuate the grant of an Award previously granted hereunder; and (vi) to
make all other determinations deemed necessary or advisable for the
administration of the Plan.
(e)Effect of Board’s Decision. All decisions, determinations and interpretations
of the Board shall be final and binding on all Participants and any other
holders of any Awards granted under the Plan.
(f)Suspension or Termination of Option. If the President or his or her designee
reasonably believes that a Participant has committed an act of misconduct, the
President may suspend the Participant’s right to exercise any option (or
purchase shares pursuant to a Stock Purchase Right) pending a determination by
the Board of Directors (excluding the Outside Director accused of such
misconduct). If the Board of Directors (excluding the Outside Director accused
of such misconduct) determines a Participant has committed an act of
embezzlement, fraud, dishonesty, nonpayment of an obligation owed to the
Company, breach of fiduciary duty or deliberate disregard of the Company rules
resulting in loss, damage or injury to the Company, or if a Participant makes an
unauthorized disclosure of any Company trade secret or confidential information,
engages in any conduct constituting unfair competition, induces any Company
customer to breach a contract with the Company or induces any principal for whom
the Company acts as agent to terminate such agency relationship, neither the
Optionee nor his or her estate shall be entitled to exercise any option (or
purchase shares pursuant to a Stock Purchase Right) whatsoever. In making such
determination, the Board of Directors (excluding the Outside Director accused of
such misconduct) shall act fairly and shall give the Participant an opportunity
to appear and present evidence on Participant’s behalf at a hearing before the
Board or a committee of the Board.
5.Eligibility. Awards may be granted only to Outside Directors. All Awards shall
be automatically granted in accordance with the terms set forth in Section 4(b)
or Section 4(c) hereof. An Outside Director who has been granted an Award may,
if he or she is otherwise eligible, be granted an additional Award or Awards in
accordance with such provisions. The Plan shall not confer upon any Participant
any right with respect to continuation of service as a Director or nomination to
serve as a Director, nor shall it interfere in any way with any rights which the
Director or the Company may have to terminate his or her directorship at any
time.



--------------------------------------------------------------------------------



6.Term of Plan; Effective Date. The Plan shall continue in effect until March
31, 2016, unless sooner terminated under Section 13 of the Plan.
7.Term of Options. The term of each Option shall be ten (10) years from the date
of grant thereof.
8.Exercise or Purchase Price and Consideration.
(a)Exercise Price.
(i)The per Share exercise price for the Shares to be issued pursuant to exercise
of an Option shall be 100% of the fair market value per Share on the date of
grant of the Option.
(ii)The per Share purchase price for the Shares issued pursuant to a Stock
Purchase Right shall be equal to the par value of such Shares.
(b)Fair Market Value. The fair market value shall be determined by the Board;
provided, however, that where there is a public market for the Common Stock, the
fair market value per Share shall be the mean of the bid and asked prices of the
Common Stock in the over-the-counter market on the date of grant, as reported in
The Wall Street Journal (or, if not so reported, as otherwise reported by the
National Association of Securities Dealers Automated Quotation (“Nasdaq”)
System) or, in the event the Common Stock is traded on the Nasdaq National
Market or listed on a stock exchange, the fair market value per Share shall be
the closing price on such system or exchange on the date of grant of the Option,
as reported in The Wall Street Journal. With respect to any Options granted
hereunder concurrently with the initial effectiveness of the Plan, the fair
market value shall be the Price to Public as set forth in the final prospectus
relating to such initial public offering.
(c)Form of Consideration. The consideration to be paid for the Shares to be
issued upon exercise of an Option or pursuant to a Stock Purchase Right shall
consist entirely of cash, check, other Shares of Common Stock having a fair
market value on the date of surrender equal to the aggregate exercise or
purchase price of the Shares as to which said Award shall be exercised (which,
if acquired from the Company, shall have been held for at least six months), or
any combination of such methods of payment and/or any other consideration or
method of payment as shall be permitted under applicable corporate law.
9.Exercise of Awards.
(a)Procedure for Exercise; Rights as a Shareholder. The exercise of an Option to
acquire Shares and the purchase of shares pursuant to a Stock Purchase Right are
each referred to herein as the exercise of an Award. Any Award granted hereunder
shall be exercisable at such times as are set forth in Section 4(b) or Section
4(c) hereof; provided, however, that no Awards shall be exercisable prior to
shareholder approval of the Plan in accordance with Section 17 hereof has been
obtained. An Award may not be exercised for a fraction of a Share. An Award
shall be deemed to be exercised when written notice of such exercise has been
given to the Company in accordance with the terms of the Award by the person
entitled to exercise the Award and full payment for the Shares with respect to
which the Award is exercised has been received by the Company. Full payment



--------------------------------------------------------------------------------



may consist of any consideration and method of payment allowable under Section
8(c) of the Plan. Until the issuance (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company)
of the stock certificate evidencing such Shares, no right to vote or receive
dividends or any other rights as a shareholder shall exist with respect to the
Optioned Stock of shares subject to a Stock Purchase Right, notwithstanding the
exercise of the Award. A share certificate for the number of Shares so acquired
shall be issued to the Participant as soon as practicable after exercise of the
Award. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the stock certificate is issued, except as
provided in Section 11 of the Plan.
(b)Termination of Status as a Director. If an Outside Director ceases to serve
as a Director, he or she may, but only within ninety (90) days after the date he
or she ceases to be a Director of the Company, exercise his or her Award to the
extent that he or she was entitled to exercise it at the date of such
termination. Notwithstanding the foregoing, in no event may the Award be
exercised after its term set forth in Section 7 has expired. To the extent that
such Outside Director was not entitled to exercise an Award at the date of such
termination, or does not exercise such Award (which he or she was entitled to
exercise) within the time specified herein, the Award shall terminate.
(c)Disability of Participant. Notwithstanding Section 9(b) above, in the event a
Director is unable to continue his or her service as a Director with the Company
as a result of his or her total and permanent disability (as defined in Section
22(e)(3) of the Code), he or she may, but only within six (6) months (or such
other period of time not exceeding twelve (12) months as is determined by the
Board) from the date of such termination, exercise his or her Award to the
extent he or she was entitled to exercise it at the date of such termination.
Notwithstanding the foregoing, in no event may the Award be exercised after its
term set forth in Section 7 has expired. To the extent that he or she was not
entitled to exercise the Award at the date of termination, or if he or she does
not exercise such Award (which he or she was entitled to exercise) within the
time specified herein, the Award shall terminate.
(d)Death of Participant. In the event of the death of a Participant:
(i)During the term of services of an Outside Director who is, at the time of his
or her death, a Director of the Company and who shall have been in Continuous
Status as a Director since the date of grant of the Award, the Award may be
exercised, at any time within six (6) months following the date of death, by the
Participant’s estate or by a person who acquired the right to exercise the Award
by bequest or inheritance, but only to the extent of the right to exercise that
would have accrued had the Participant continued living and remained in
Continuous Status as Director for six (6) months (or such lesser period of time
as is determined by the Board) after the date of death. Notwithstanding the
foregoing, in no event may the Award be exercised after its term set forth in
Section 7 has expired.
(ii)Within three (3) months after the termination of Continuous Status as a
Director, the Award may be exercised, at any time within six (6) months
following the date of death, by the Participant’s estate or by a person who
acquired the right to exercise the Award by bequest or inheritance, but only to
the extent of the right to exercise that had accrued at the date of



--------------------------------------------------------------------------------



termination. Notwithstanding the foregoing, in no event may the option be
exercised after its term set forth in Section 7 has expired.
10.Nontransferability of Awards. The Award may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution or pursuant to a qualified domestic
relations order (as defined by the Code or the rules thereunder). The
designation of a beneficiary by a Participant does not constitute a transfer. An
Award may be exercised during the lifetime of a Participant only by the
Participant or a transferee permitted by this Section.
11.Adjustments Upon Changes in Capitalization; Corporate Transactions.
(a)Adjustment. Subject to any required action by the shareholders of the
Company, the number of shares of Common Stock covered by each outstanding Award,
and the number of shares of Common Stock which have been authorized for issuance
under the Plan but as to which no Awards have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Award, as well
as the price per share of Common Stock covered by each such outstanding Award,
shall be proportionately adjusted for any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, or any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company; provided, however,
that conversion of any convertible securities of the Company shall not be deemed
to have been “effected without receipt of consideration.” Such adjustment shall
be made by the Board, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issuance by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Common Stock subject
to an Award.
(b)Corporate Transactions. In the event of (i) a dissolution or liquidation of
the Company, (ii) a sale of all or substantially all of the Company’s assets,
(iii) a merger or consolidation in which the Company is not the surviving
corporation, or (iv) any other capital reorganization in which more than fifty
percent (50%) of the shares of the Company entitled to vote are exchanged, each
Participant shall, immediately prior to the consummation of such transaction,
fully vest in and have the right to exercise all his or her outstanding Awards,
including Shares as to which such Awards would not otherwise be vested or
exercisable, and all restrictions on Stock Purchase Rights, restricted Shares
(or units) and all other Awards will lapse, and such Awards will become fully
vested and exercisable. If an Option is not either assumed or the Participant
provided a substitute option with comparable terms in such liquidation,
dissolution, sale, merger, consolidation or reorganization, the Company will
provide the Participant a reasonable period prior to the effectiveness of such
transaction to exercise the Option, including Shares as to which the Option
would not be otherwise exercisable, at the end of such time the Option will
terminate.
12.Time of Granting Awards. The date of grant of an Award shall, for all
purposes, be the date determined in accordance with Section 4(b) or Section 4(c)
hereof. Notice of the determination shall be given to each Outside Director to
whom an Award is so granted within a reasonable time after the date of such
grant.



--------------------------------------------------------------------------------



13.Amendment and Termination of the Plan.
(a)Amendment and Termination. The Board may amend or terminate the Plan from
time to time in such respects as the Board may deem advisable; provided that, to
the extent necessary and desirable to comply with Rule 16b-3 under the Exchange
Act (or any other applicable law or regulation), the Company shall obtain
approval of the shareholders of the Company to Plan amendments to the extent and
in the manner required by such law or regulation. Notwithstanding the foregoing,
the provisions set forth in Section 4 of this Plan (and any other Sections of
this Plan that affect the formula award terms required to be specified in this
Plan by Rule 16b-3) shall not be amended more than once every six months, other
than to comport with changes in the Code, the Employee Retirement Income
Security Act of 1974, as amended, or the rules thereunder.
(b)Effect of Amendment or Termination. Any such amendment or termination of the
Plan that would impair the rights of any Participant shall not affect Awards
already granted to such Participant and such Awards shall remain in full force
and effect as if this Plan had not been amended or terminated, unless mutually
agreed otherwise between the Participant and the Board, which agreement must be
in writing and signed by the Participant and the Company.
14.Conditions Upon Issuance of Shares. Shares shall not be issued pursuant to
the exercise of an Award unless the exercise of such Award and the issuance and
delivery of such Shares pursuant thereto shall comply with all relevant
provisions of law, including, without limitation, the Securities Act of 1933, as
amended, the Exchange Act, the rules and regulations promulgated thereunder,
state securities laws, and the requirements of any stock exchange upon which the
Shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance. As a condition to the
exercise of an Award, the Company may require the person exercising such Award
to represent and warrant at the time of any such exercise that the Shares are
being purchased only for investment and without any present intention to sell or
distribute such Shares, if, in the opinion of counsel for the Company, such a
representation is required by any of the aforementioned relevant provisions of
law.
15.Reservation of Shares. The Company, during the term of this Plan, will at all
times reserve and keep available such number of Shares as shall be sufficient to
satisfy the requirements of the Plan. Inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
16.Award Agreement. Awards shall be evidenced by either written option
agreements or Restricted Stock Purchase Agreements, as applicable, in such form
as the Board shall approve.
17.Shareholder Approval. Continuance of the Plan shall be subject to approval by
the shareholders of the Company at or prior to the first annual meeting of
shareholders held subsequent to the granting of an Option hereunder. If such
shareholder approval is obtained at a duly held shareholders’ meeting, it may be
obtained by the affirmative vote of the holders of a majority of the outstanding
shares of the Company present or represented and entitled to vote thereon. If
such shareholder approval is obtained by written consent, it may be obtained by
the written consent of



--------------------------------------------------------------------------------



the holders of a majority of the outstanding shares of the Company. Awards may
be granted, but not exercised, before such shareholder approval.





